Exhibit 10.c

[FORM OF LETTER AMENDING SERP]

March 21, 2012

[NAME]

[ADDRESS]

[ADDRESS]

Dear [NAME]:

As you know, the Organization and Compensation Committee of the Company’s Board
of Directors (the “Committee”) has determined that effective for equity and
other awards under the Company’s various plans for incentive compensation made
on or after February 6, 2012, there shall be no provision for excise tax
“gross-up” payments.

For this reason, although the following amendment would not remove the gross-up
protection from your frozen SERP, the amendment nevertheless is required to
remove the potential gross-up from other post-February 6, 2012 equity and other
awards which the Committee has determined shall no longer have the benefit of
gross-up payments.

Consequently, in order to implement this change, effective February 6, 2012, you
and the Company hereby agree that the following sentence is to be added to your
SERP at the end of definition (g) “Gross-Up Amount”:

Notwithstanding the foregoing, no Gross-Up Amount or Payment with respect
thereto shall be due, payable or paid hereunder with respect to any payment or
distribution by the Company to or for your benefit, whether paid, distributed,
payable or distributed or distributable pursuant to the terms of this Agreement,
any stock option or stock award plan, retirement plan or otherwise for
(i) benefits [if any] accrued under this Agreement [(other than an increase in
your vested percentage as provided in definition (o) hereunder)], on or after
February 6, 2012, (ii) stock options, stock awards, or other awards or payments
made on or after February 6, 2012 under any stock or incentive plan of the
Company, or (iii) any other retirement plan or other benefits accruing on or
after February 6, 2012.



--------------------------------------------------------------------------------

[NAME]

March 21, 2012

Page 2

 

In order to make these changes effective, please sign the enclosed copy of this
letter agreement and return it to Greg Wittrock.

 

Sincerely yours, [NAME] [TITLE]

I agree to the above-described Amendment

to my Supplemental Executive Retirement

Plan with the Company.

 

 

[NAME] Date:  

 